Citation Nr: 0809042	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-14 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for depression.

2.  Entitlement to an initial compensable disability rating 
for headaches.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1975 to May 
1977.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Togus, Maine Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection, as secondary 
to a service-connected cervical spine disability, for: (1) 
depression, assigning a 30 percent rating, effective November 
3, 2004; and (2) headaches, assigning a 0 percent rating, 
effective November 3, 2004.  The veteran perfected an appeal 
as to both disability ratings assigned.


FINDINGS OF FACT

1.  The veteran's depression is manifested by concentration 
difficulties, depressed mood, impaired sleep, irritation with 
others, nervousness, anhedonia, rambling speech, social 
withdrawal, diminished recent memory, and a GAF score of 55-
60.  His symptomatology is productive of moderate 
occupational and social impairment.

2.  The veteran's headaches are chronic, constant, frequent, 
and can be severe, lasting anywhere from several minutes to 
many hours, but are not shown to manifest with characteristic 
prostrating attacks.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for depression have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9434 (2007).

2.  The criteria for an initial compensable disability rating 
for headaches have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in December 2004, prior to the 
initial adjudication of his secondary service connection 
claims for depression and headaches in the June 2005 rating 
decision at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the first three "elements" of 
the notice requirement.  In addition, the letter stated: "If 
there is any other evidence or information that you think 
will support your claim[s], please let us know."  This 
statement satisfied the fourth "element" of the notice 
requirement, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his 
claims, and not merely that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006 and April 2006, including as it relates to the 
downstream disability rating and effective date elements of 
his claims.

Moreover, it is well to observe that secondary service 
connection for depression and headaches has been established, 
and initial ratings for those conditions have been assigned.  
Thus, the veteran has been awarded the benefits sought, and 
his claims have been substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. at 490-491.  As such, section 5103(a) 
notice is no longer required as to this matter, because the 
purpose for which such notice was intended to serve has been 
fulfilled.  Id.  Also, it is of controlling significance 
that, after awarding the veteran secondary service connection 
for depression and headaches, and assigning initial 
disability ratings for those conditions, he filed a Notice of 
Disagreement contesting the initial rating determinations.  
The RO furnished the veteran a Statement of the Case that 
addressed the initial ratings assigned for his depression and 
headaches, included notice of the criteria for a higher 
rating for each of those conditions, and provided the veteran 
with further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105 (West 2002).  Under these circumstances, VA fulfilled 
its obligation to advise and assist the veteran throughout 
the remainder of the administrative appeals process, and 
similarly accorded the veteran and his representative a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Board is aware of the recent decision regarding proper 
notice in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  The Board finds, however, that as 
this case involves evaluating initial ratings rather than 
increased ratings, notice in compliance with Vazquez-Flores 
is not necessary here.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes VA medical records, VA 
examination reports, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

Entitlement to a higher initial disability rating for 
depression.

Specific rating criteria

The veteran's depression is evaluated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).

Diagnostic Code 9434 is governed by the General Rating 
Formula for Mental Disorders, set forth in 38 C.F.R. § 4.130, 
which provides the following levels of disability:

100 percent - Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50 percent - Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

In addition to these rating criteria, Global Assessment of 
Functioning (GAF) scores are a scale rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  
GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See DSM-IV, pp. 44-47; 
see also 38 C.F.R. § 4.130 [incorporating by reference the 
VA's adoption of the DSM-IV, for rating purposes].

Analysis

After a review of the medical evidence, the Board finds that 
the veteran's depression does not warrant an initial 
evaluation in excess of 30 percent at any time since the 
effective date of service connection on November 3, 2004.  
The pertinent medical evidence consists of medical records 
from the VA Medical Center (VAMC) in Togus, Maine dated in 
August 2004, July 2005, January 2006, and August 2006, as 
well as VA examination reports from May 2005 and August 2006.

An August 2004 VA treatment report from the Togus VAMC 
indicated that the veteran's Depression Screen was negative 
at that time.

During a VA medical examination for mental disorders in May 
2005, in which the claims file was reviewed, the veteran was 
diagnosed with depressive disorder (not otherwise specified) 
and assigned a GAF score of 60.  The VA examiner reported 
that the veteran's symptoms of depression include 
concentration difficulties, depressed mood, and impaired 
sleep.  The VA examiner opined that the veteran has a 
moderate impairment of his industrial capacity and social 
function.  During the examination, the veteran was oriented 
times three and exhibited adequate personal hygiene, intact 
memory, and normal speech.  He did not manifest any 
delusions, hallucinations, or suicidal or homicidal thoughts.

A July 2005 VA treatment report from the Togus VAMC indicated 
that the veteran's Depression Screen was negative at that 
time.

A January 2006 VA treatment report from the Togus VAMC noted 
that the veteran "presently denies significant problems with 
depression."  The veteran presented as calm and relaxed, and 
displayed affect with range, intact judgment and insight, 
good concentration and attention, and no memory difficulties.

During a VA medical examination for mental disorders in 
August 2006, in which the claims file was reviewed, the 
veteran was diagnosed with major depressive disorder and 
assigned a GAF score of 55.  The VA examiner reported that 
the veteran's symptoms of depression include depressed mood, 
impaired sleep, irritation with others, nervousness, 
anhedonia, rambling speech, social withdrawal, and diminished 
recent memory.  The VA examiner opined that the veteran has a 
moderate impairment of industrial capacity and social 
function.  It was noted that the veteran does not take any 
psychotropic medication, that he works 10 to 12 hours per 
week, and that he sees a girlfriend from time to time 
(despite a tendency to be irritable with others, to be 
somewhat withdrawn socially, and to sometimes seclude himself 
from others).  During the examination, the veteran was 
oriented times three, exhibited adequate personal hygiene, 
and was deemed to be not psychotic.  He did not manifest any 
delusions, hallucinations, or suicidal or homicidal thoughts.

An August 2006 VA treatment report from the Togus VAMC 
indicated that the veteran's Depression Screen was negative 
at that time.  The veteran displayed normal conversation and 
thought processes (albeit slightly rushed and unorganized), 
as well as intact memory (both remote and recent).

Based on the foregoing, the Board concludes that an 
evaluation in excess of 30 percent for the veteran's 
depression is not warranted.  In order to warrant an 
evaluation in excess of 30 percent under Diagnostic Code 
9434, the evidence must at least show that the veteran's 
major depression is characterized by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  As described above, the veteran's 
predominantly moderate symptoms of depression will not 
support a higher evaluation under this criteria.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations) or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the veteran's depression presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due to 
the veteran's depression.  Specifically, the August 2006 VA 
examination report stated that the veteran has never been 
psychiatrically hospitalized for his depression.  The Board 
acknowledges that, in the May 2005 and August 2006 VA 
examination reports, the veteran stated that it is difficult 
for him to work a full 40-hour week when he is feeling very 
depressed.  However, the August 2006 VA examination report 
noted that the veteran has been self-employed for the past 15 
years and works by doing glass repair, being a caretaker for 
seasonal property, running a small sawmill, and snowplowing.  
Furthermore, the January 2006 VA treatment report from the 
Togus VAMC clarified that the veteran remains "very busy and 
functional" doing some reconstruction and renovation at 
home.  As a result, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 30 percent at any time 
since the effective date of service connection for depression 
on November 3, 2004.  See Fenderson, 12 Vet. App. at 125-26.  
That is to say, the veteran's depression has been no more 
than 30 percent disabling since the effective date of his 
award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 30 
percent for depression is not warranted at any time since the 
effective date of service connection on November 3, 2004.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
benefit sought on appeal is denied.

Entitlement to a higher initial disability rating for 
headaches.

Specific rating criteria

The veteran's headaches are evaluated as 0 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).

Diagnostic Code 8100 provides the following levels of 
disability for migraine:

50 percent - With very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.
30 percent - With characteristic prostrating attacks 
occurring on an average once a month over last several 
months.

10 percent - With characteristic prostrating attacks 
averaging one in 2 months over last several months.

0 percent - With less frequent attacks.

Analysis

After a review of the medical evidence, the Board finds that 
the veteran's headaches do not warrant an initial compensable 
evaluation at any time since the effective date of service 
connection on November 3, 2004.  The pertinent medical 
evidence consists of VA examination reports from May 2005 and 
June 2006.

During a VA medical examination for neurological disorders in 
May 2005, in which the claims file was reviewed, the veteran 
was diagnosed with chronic headaches secondary to 
degenerative joint and disc disease of the cervical spine.  
During the examination, the veteran reported that his 
headaches are almost constant, can last from two minutes to 
many hours, can occur "30 times a day," and can be quite 
severe.  The headaches are aggravated by his work activities 
and alleviated by avoiding those activities.  Oral 
medications do not seem to produce a positive impact.  
Significantly, however, the VA examiner noted that the 
headaches "are not truly prostrating."

During a VA medical examination for neurological disorders in 
June 2006, in which the claims file was reviewed, the veteran 
was diagnosed with headaches associated with the fracture of 
his cervical spine.  During the examination, the veteran 
reported that he is self-employed, that his headaches last 
for 12 hours on the days he is working, and that they are 
caused and/or aggravated by some of the jobs he performs 
(such as repetitive lifting, driving, sawmill work, and 
rolling logs).  He also stated that he occasionally develops 
a headache in the middle of the night, and finds that cold 
gives him relief.  The headaches sometimes cause the veteran 
to suffer from nausea, eye pain, and/or light sensitivity, 
but such side effects are not predictable.  Significantly, 
the VA examiner noted that the headaches are relieved by 
Diclofenac, Tylenol, or Advil.

The Board acknowledges the veteran's statements regarding the 
frequency, duration, and severity of his headaches.  In his 
October 2005 Notice of Disagreement, the veteran stated that 
he is in pain at all times ("24 hours a day") and that he 
suffers from as many as 30 to 40 headaches a day, lasting 
from a couple of minutes to all day.  A January 2006 VA 
treatment report from the Togus VAMC indicated that the 
veteran reported having several headaches a day since his 
neck fracture, lasting from a few seconds to all day.  In his 
May 2006 VA Form 9, the veteran stated that he had at least 
one headache a day or five or six a week.  While the Board 
empathizes with the veteran's disability, and does not 
dispute the fact that he has such frequent and severe 
headaches, the Board must conclude, based on the probative 
medical evidence outlined above and the application of 
relevant regulations by which the Board is bound, that the 
level of his disability does not rise to a compensable rating 
at any time since the effective date of service connection on 
November 3, 2004.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).

Based on the foregoing, the Board concludes that an 
evaluation in excess of 0 percent for the veteran's headaches 
is not warranted.  In order to warrant an evaluation in 
excess of 0 percent under Diagnostic Code 8100, the evidence 
must at least show that the veteran's headaches manifest with 
characteristic prostrating attacks.  As described above, the 
veteran's non-prostrating headaches will not support a higher 
evaluation under this criteria.

In the current appeal, the Board has considered the issue of 
whether the veteran's headaches present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due to 
the veteran's headaches.  The Board acknowledges that, in his 
October 2005 Notice of Disagreement and in the June 2006 VA 
examination report, the veteran stated that it is difficult 
for him to perform physical labor for a full 8-hour workday, 
and that he has to limit the jobs that he performs, because 
of his constant headaches.  However, the June 2006 VA 
examination report noted that the veteran is self-employed 
and "is always working" on one of the following occupations 
when not resting, watching television, or sleeping: replacing 
automotive windshields, snow plowing, mechanical work on his 
own vehicles, and running a sawmill.  As a result, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a compensable evaluation at any time since the 
effective date of service connection for headaches on 
November 3, 2004.  See Fenderson, 12 Vet. App. at 125-26.  
That is to say, the veteran's headaches have been no more 
than 0 percent disabling since the effective date of his 
award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a compensable disability rating for 
headaches is not warranted at any time since the effective 
date of service connection on November 3, 2004.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is denied.









ORDER

Entitlement to an initial disability rating in excess of 30 
percent for depression is denied.

Entitlement to an initial compensable disability rating for 
headaches is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


